Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Response to Amendment and Arguments
Claims 1-16 and 18-20 are pending and are being examined in this application.
It is noted that Applicant did not address the 112(f) claim interpretation.  As such, the claim limitations noted in the statement will continue to be construed to cover the corresponding structure disclosed in the specification and equivalents thereof.
Applicant’s arguments with respect to the 103 rejection have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of computing devices...wherein each of the plurality of computing devices is operable to write one or more blocks of data to the storage device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See at least paragraph 14 of the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 1 recites the limitation “the one or more blocks of data are compressed to provide a metadata journal associated with the changes being made to the storage device by the one or more blocks of data.” The meaning of the bolded portion of the limitation is unclear. Appropriate clarification is required. For purposes of examination, this limitation will be interpreted as “the one or more blocks of data are compressed to provide space for a metadata journal associated with the changes being made to the storage device by the one or more blocks of data.” See paragraph 66 of the specification for support. Claims 2-10 depend from claim 1 are also rejected for the same reason.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nanda et al. (US 9020987) in view of Leshinsky et al. (US 20170132091).
Referring to claim 1, Nanda discloses a system comprising: 
a storage device; and a plurality of computing devices communicatively coupled to each other and to the storage device via a network [fig. 2B; col. 8, lines 61-66; clients 21 and 22 of network file server 23 may access files stored in a persistent storage device of disk array 19 from any of data processors 26, 27, and 28], 
wherein each of the plurality of computing devices is operable to write one or more blocks of data to the storage device [col. 9, line 2; note read-write access to the files], and 
...a metadata journal associated with the changes being made to the storage device by the one or more blocks of data [col. 3, lines 38-47; col. 11, lines 15-27; a journal (i.e., log entry) stores changes to metadata of a file system in response to receiving an I/O request], and 
...wherein the metadata journal and the one or more previous metadata journals...keeps track of higher level operations and ensures a persistence of the higher level operations in case of a failure 
Nanda does not appear to explicitly disclose wherein the one or more blocks of data are compressed to provide space for the metadata journal; wherein the metadata journal comprises one or more back pointers to the one or more previous metadata journals in the storage device; and wherein the metadata journal and the one or more previous metadata journals form a linked list. 
However, Leshinsky discloses wherein the one or more blocks of data are compressed to provide space for the metadata journal [pars. 78 and 82; data associated with a log record is stored in compressed form, which would automatically make more space for the log record]; wherein the metadata journal comprises one or more back pointers to the one or more previous metadata journals in the storage device; and wherein the metadata journal and the one or more previous metadata journals form a linked list [par. 78; each log record includes back links to previous log records (i.e., all the log records form a linked list)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the file system transaction log taught by Nanda so that data is compressed and log entries include back pointers as taught by Leshinsky. The motivation for doing so would have been to take advantage of the benefits associated with data compression and more easily keep track of the metadata changes for purposes of data recovery in a distributed data system [Leshinsky, pars. 23 and 78]
Referring to claim 2, Nanda discloses wherein each of the plurality of computing devices comprises a virtual file system (VFS) node [figs. 1 and 2B; each data processor comprises a VFS (e.g., data processor 26 comprises VFS 45)].
Referring to claim 3, Nanda discloses wherein a metadata registry is maintained on a VFS backend in the VFS node [fig. 1, file system transaction log 60].
Referring to claim 4, Nanda discloses wherein the VFS backend manages the metadata registry to store the changes being made to the storage device by the one or more blocks of data [col. 3, lines 38-47; col. 11, lines 15-27; the file system transaction log comprises the log entry that stores changes to the metadata in response to receiving the I/O request].
Referring to claim 5, Nanda discloses wherein the metadata registry comprises volatile memory on the VFS backend [col. 11, lines 6-10; the file system transaction log stores changes to metadata using a volatile memory].
Referring to claim 6, Nanda and Leshinsky disclose wherein the storage device comprises flash memory [Nanda: col. 3, lines 45-47; metadata is stored on persistent storage / Leshinsky: par. 146; persistent storage may include SSDs].
Referring to claim 7, Nanda discloses wherein the metadata journal is written to the storage device concurrently with the compressed one or more blocks of data [col. 10, lines 15-17 and 36-41; write operations resulting in changes to metadata of a file system are directly/first stored in the file system transaction log (i.e., at the same time as the changes), then later written to persistent memory].
Referring to claim 8, Nanda discloses wherein in the event of a power failure, the metadata journal and the one or more previous metadata journals are compared to data that is saved in the storage device to determine whether the saved data is intact [col. 2, line 67 – col. 3, line 2; col. 10, lines 33-51; when there is a file server failure (e.g., due to loss of power), the log entries in the file system transaction log are replayed based on a consistency check].
Referring to claim 9, Nanda discloses wherein if the saved data is intact, the one or more previous metadata journals are discarded [col. 10, lines 30-33; if the metadata stored in the persistent memory is consistent, the file system transaction log can be discarded].
Referring to claim 10, Nanda discloses wherein if the saved data is not intact, the metadata journal and the one or more previous metadata journals are replayed to determine a new metadata 
Referring to claim 11, Nanda discloses a method comprising: 
concurrently writing [a] metadata journal and the...one or more blocks of data to a storage device [col. 3, lines 38-47; col. 10, lines 15-17 and 36-41; col. 11, lines 15-27; a journal (i.e., log entry) stores changes to metadata of a file system in response to receiving an I/O request; write operations resulting in changes to metadata of a file system are directly/first stored in the file system transaction log (i.e., at the same time as the changes), then later written to persistent memory], 
wherein the metadata journal comprises data associated with changes made to the storage device by the one or more blocks of data [col. 3, lines 38-47; col. 11, lines 15-27; note the log entry], 
...wherein the metadata journal and the one or more previous metadata journals...keeps track of higher level operations and ensures a persistence of the higher level operations in case of a failure [col. 3, lines 38-47; col. 10, lines 33-51; col. 11, lines 15-27; log entries for metadata changes associated with current and previous I/O requests can be replayed if the file server shuts down due to a failure].
Nanda does not appear to explicitly disclose compressing one or more blocks of data via a computing device; appending [the] metadata journal to the compressed one or more blocks of data; and wherein the metadata journal comprises one or more back pointers to one or more previous metadata journals in the storage device, and wherein the metadata journal and the one or more previous metadata journals form a linked list.
However, Leshinsky discloses compressing one or more blocks of data via a computing device [pars. 78 and 82; data associated with a log record is stored in compressed form]; appending [the] metadata journal to the compressed one or more blocks of data [par. 21; the log record may be co-located with the data]; and wherein the metadata journal comprises one or more back pointers to one or more previous metadata journals in the storage device, and wherein the metadata journal and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the file system transaction log taught by Nanda so that data is compressed, log entries are co-located with associated data, and log entries include back pointers as taught by Leshinsky. The motivation for doing so would have been to take advantage of the benefits associated with data compression, reduce latency and operational costs [Leshinsky, par. 26], and more easily keep track of the metadata changes for purposes of data recovery in a distributed data system [Leshinsky, pars. 23 and 78].
Referring to claim 12, Nanda discloses wherein each of the plurality of computing devices comprises a virtual file system (VFS) node [figs. 1 and 2B; each data processor comprises a VFS (e.g., data processor 26 comprises VFS 45)].
Referring to claim 13, Nanda discloses maintaining a metadata registry related to the metadata journal on a VFS backend in the VFS node [fig. 1, file system transaction log 60].
Referring to claim 14, Nanda discloses managing, via the VFS backend, the metadata registry to store the changes being made to the storage device by the one or more blocks of data [col. 3, lines 38-47; col. 11, lines 15-27; the file system transaction log comprises the log entry that stores changes to the metadata in response to receiving the I/O request].
Referring to claim 15, Nanda discloses wherein the metadata registry comprises volatile memory on the VFS backend [col. 11, lines 6-10; the file system transaction log stores changes to metadata using a volatile memory].
Referring to claim 16, Nanda and Leshinsky disclose wherein the plurality of storage devices comprises flash memory [Nanda: col. 3, lines 45-47; metadata is stored on persistent storage / Leshinsky: par. 146; persistent storage may include SSDs].
Referring to claim 18, Nanda discloses comparing the metadata journal and the one or more previous metadata journals to data that is saved on the storage device, in the event of a power failure, to determine whether the saved data is intact [col. 2, line 67 – col. 3, line 2; col. 10, lines 33-51; when there is a file server failure (e.g., due to loss of power), the log entries in the file system transaction log are replayed based on a consistency check].
Referring to claim 19, Nanda discloses discarding the one or more previous metadata journals if the saved data is intact [col. 10, lines 30-33; if the metadata stored in the persistent memory is consistent, the file system transaction log can be discarded].
Referring to claim 20, Nanda discloses replaying the metadata journal and the one or more previous metadata journals, if the saved data is not intact, to determine a new metadata registry state [col. 10, lines 33-51; if the metadata stored in the persistent memory is inconsistent, the log entries in the file system transaction log are replayed until a consistent state is reached].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Grace Park/Primary Examiner, Art Unit 2157